                                                                                                                                                              \ ____)
         "'i
"'   AO 24sB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1 ofl   LJ
                                                 UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November 1, 1987)
                                                    v.
                                                                                         Case Number: 3: 19-mj-22730
                           Vicencio Munoz-Hernandez

                                                                                         Defendant's Attorney


     REGISTRATION NO. 86332298
     THE DEFENDANT:
      IZI pleaded guilty to count(s) _l_o_f_C_o_m~pl_a_in_t_ _ _ _ _ _ _ _ _ _ _-t-::--:=.,..,-:~~~Tn11'"':"f-t~-7i'tt:-tH::7i~
      D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                          Nature of Offense                                                            Count Number(s)
     8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                  1
      D The defendant has been found not guilty on count(s)                         ~~~~~~~~~~~~~~~~~~~-




      0 Count(s)           ~~~~~~~~~~~~~~~~~~
                                                                                          dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                         &        TIME SERVED

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                           charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Tuesday, July 9, 2019
                                                                                       Date of Imposition of Sentence



                                                                                       llidtO~OCK
                               !                            I
                           I
                      '/                   . ,-{\;~( ../ fl..---'
     Received        £--
                    ~~~~~~~~~




                    DUSM
                                                                                       UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                            3: 19-mj-22730
